NO. 12-09-00070-CR
                                       NO. 12-09-00071-CR
                                       NO. 12-09-00072-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ROGER A. DAUGHTRY,                                         §    APPEALS FROM THE 241ST
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Roger A. Daughtry attempts to appeal his three convictions for aggravated assault against a
public servant. The trial court sentenced Appellant to imprisonment for thirty-five years in each
case. We have received the trial court’s certification in each case showing that Appellant waived
his right to appeal. See TEX . R. APP . P. 25.2(d). The certifications are signed by the trial court,
Appellant, and Appellant’s counsel. Accordingly, the appeals are dismissed for want of jurisdiction.
Opinion delivered April 8, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)